Eckholm v Perrone (2019 NY Slip Op 08918)





Eckholm v Perrone


2019 NY Slip Op 08918


Decided on December 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 12, 2019

Friedman, J.P., Kapnick, Kern, Singh, JJ.


10262 805314/14

[*1] Cara Eckholm, Plaintiff-Respondent,
vGil G. Perrone, D.D.S., Defendant-Appellant.

Appeals having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Eileen A. Rakower, J.), entered on or about September 28, 2018, and from an order of the same court and Justice, entered on or about August 7, 2018,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 8, 2019,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 12, 2019
DEPUTY CLERK